DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1 – 4, 6 – 8, 10, and 14 – 17, drawn to a casting of a hypereutectic white iron, classified in C22C 37/06.
Group II, claim(s) 18 – 20, drawn to equipment used in the mining and mineral processing industries that include the casting of claim 1, classified in F16L 9/02.
Group III, claim(s) 22, drawn to a method of producing the casting defined in claim 1, classified in C22C 33/08.
Group IV, claim(s) 23 – 25, and 29, drawn to a white cast iron alloy, classified in C22C 37/06.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of “a casting of a hypereutectic white iron that, in an as-cast form of the casting, has a microstructure that includes a ferrous matrix that contains 12-20 wt.% chromium in solution in the matrix, eutectic chromium carbides dispersed in the matrix, primary chromium carbides dispersed in the matrix, and optionally secondary carbides dispersed in the matrix, where the eutectic carbides are 15-25 vol.% of the casting, the primary carbides are 25-35 vol.% of the casting, and when present the secondary carbides are up to 6 vol.% of the casting”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2013/0037179 (“Dolman”).
Dolman teaches a casting of a white cast iron alloy (Abstract) that has a microstructure that includes a ferrous matrix ([0016], L 2) that contains 5-15 wt% chromium in solution in the matrix ([0019]), eutectic chromium carbides dispersed in the matrix ([0036], L 3), and primary chromium carbides dispersed in the matrix ([0036], L 2).
Dolman further teaches that the carbides may be 5-60% volume fraction of the casting ([0034]). The Examiner asserts that the volume fraction range of carbides taught by Dolman (5-60%) overlaps with the combined volume fraction of eutectic and primary carbides required of the special technical feature, and encompasses each of the individual volume fractions of eutectic and primary carbides required (40-70 vol% in total, 15-25 vol% eutectic carbides, 25-35 vol% primary carbides). Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
 when present the secondary carbides are up to 6 vol.% of the casting”, the Examiner notes that the requirement is optional, and is thus not limiting on the scope of the special technical feature.
Regarding the recitation of “in an as-cast form of the casting”, the Examiner notes that as the special technical feature of the invention is a product (i.e. a casting), the aforementioned limitation is product-by-process. Requiring the product to be in an “as-cast form” does not impart any structural limitation onto the casting; rather, it serves to limit the processing steps permitted to be done to the casting. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). 
Groups I and IV lack unity of invention because even though the inventions of these groups require the technical feature of “white cast iron, having a bulk chemistry comprising Cr: 35-40 wt%, C: 4-5 wt%, Mn: 2-3 wt%, Si: 0-1 wt%, and balance Fe and impurities”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO 84/04760 (“Dolman2”). 
Dolman2 teaches a white cast iron (see Title). Dolman teaches that the iron has a composition comprising Cr: 30-40 wt% (P 6, L 10-11), C: 4.0-7.5 wt% (P 6, L 6-7), Mn: 0-15 wt% (P 6, L 13), Si: 0-2 wt% (P 5, L 27-28), with the balance being iron with incidental impurities (P 5, L 27).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of 2 overlaps or encompasses each recited elemental range of the special technical feature.
Groups II, III, and IV lack unity of invention because even though the inventions of these groups require the technical feature of “white cast iron”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2013/0037179 (“Dolman”). As discussed previously, Dolman teaches a white cast iron (see Abstract).

A telephone call was made to Julie Morriss on 5/11/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571)272-2842.  The examiner can normally be reached on M-Th 8:30 AM - 6:30 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/B.C.A./Examiner, Art Unit 1735                                                                                                                                                                                                        

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735